Citation Nr: 1213936	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ear hearing loss disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for left ear hearing loss disability.  

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The issues of entitlement to service connection for right ear hearing loss and psychiatric disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss disability was denied in an unappealed August 1972 rating decision.  

2.  Evidence received since the August 1972 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

3.  Left ear hearing loss disability is etiologically related to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to those issues. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
6100

Analysis

Claim to Reopen

The RO denied service connection for right ear hearing loss disability in August 1972, and the Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial, and no pertinent evidence was received within the appeal period.  Therefore, the denial became final.  The basis for the August 1972 denial was that the Veteran's right ear hearing loss preexisted service and was not aggravated during service.  

The evidence of record in August 1972 consisted of service treatment records (STRs) showing high frequency right ear hearing loss at induction, the report of a May 1972 civil service hearing examination, and a July 1972 document entitled "Report of Medical Examination for Disability Evaluation," which did not include any findings or opinions related to the Veteran's right ear hearing loss.  The evidence of record at that time did not include an opinion linking his current right ear hearing loss disability to service or indicating that it was aggravated by service.  

Evidence received since the August 1972 rating decision includes VA outpatient treatment records, private treatment records showing bilateral hearing loss disability, an April 2005 VA audiological examination report, and statements submitted by the Veteran and his representative indicating that his hearing worsened significantly during service as a result of significant noise exposure.  

The RO conceded the Veteran's in-service noise exposure, and he was afforded a VA audiological examination in April 2005.  The examiner provided a clinical nexus opinion regarding the Veteran's right ear hearing loss, and audiological examination revealed more significant hearing loss than shown in the May 1972 civil service hearing examination report.  

A medical nexus opinion and documentation of worsening hearing were elements of service connection not shown at the time of the August 1972 rating decision.  The Board finds that the April 2005 VA examination report showing worsening right ear hearing problems and the statements from the Veteran and his representative expressing a worsening of right ear hearing during service to be new and material.  They relate to previously unestablished elements of entitlement to service connection-namely, it shows a possibility that the Veteran's preexisting right ear disability was aggravated during his period of active duty.  Accordingly, the Board finds this evidence is sufficient to reopen the previously-denied claim for service connection for right ear hearing loss disability.  

Service Connection for Left Ear Hearing Loss Disability

At the outset, the Board notes that the Veteran's STRs are generally silent as to any treatment for or complaints related to left ear hearing loss.  He was, however, treated for specific complaints of right ear hearing loss.  Audiological examination results at induction were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
X
10

The Veteran was provided multiple audiograms in service, all undated except one performed in September 1970, and they appear to show an increase in left ear hearing loss.  At service separation, the Veteran's whispered voice testing was 15/15.  There was no identified audiogram performed at service separation.  

The Veteran underwent an audiological examination for civil service purposes in May 1972-within a year of service separation.  It was unclear as to the type of audiological testing performed, and instead of listing the decibels at each threshold, the examiner merely checked off the boxes for hearing loss at frequencies between 500 Hz to 4000 Hz.  Thus, the examination is inadequate for determining entitlement to service connection for VA purposes.  

The Veteran essentially contends that while serving in an artillery unit in the Army he was exposed to significant noises from various weapons.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The question remaining for consideration is whether the Veteran's claimed left ear hearing loss disability is related to the in-service noise exposure. 

The Veteran was afforded a VA examination in April 2005, during which he reported hearing difficulties during his time in service and hearing difficulties following service.  The examiner noted the Veteran's in-service history of high frequency hearing loss in the left ear (from 4000 Hz to 6000 Hz) and normal whispered voice testing at separation.  She also noted the findings of the Veteran's civil service hearing examination in May 1972 as being normal in the left ear.  

The audiogram results in April 2005 were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
20
50
65

Speech recognition was 96 percent in the left ear.  The examiner opined that the Veteran's left ear hearing loss was not related to his in-service noise exposure.  In so opining, the examiner merely mentioned the Veteran's "normal" left ear hearing upon examination in May 1972 as her rationale.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

It is acknowledged that the Veteran was exposed to acoustic trauma during service.  The Veteran credibly reported left ear hearing loss since his period of service.  The Board also finds that the results of the April 2005 audiological examination are sufficient to establish current bilateral hearing loss disability during the pendency of the claim.  

The Board finds the Veteran's statements to be credible as to ongoing left ear hearing loss since service.  The record also reflects worsening left ear hearing acuity as shown by in-service audiograms.  Moreover, the opinion from the April 2005 VA examiner is inadequate inasmuch as her opinion relies upon findings of an audiological examination that does not comport with VA requirements.  See 38 C.F.R. § 4.85.  Additionally, there is no evidence to suggest the Veteran had any post-service occupational noise exposure that may have contributed to his current left ear hearing loss disability.  Thus, as acoustic trauma in service, continuity of symptomatology since service, and current disability are shown, the Board concludes that service connection for left ear hearing loss disability is warranted.  

In so concluding, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss disability is granted.





REMAND

In light of the reopening of the Veteran's right hearing loss claim and upon preliminary review of the Veteran's claims file with regard to the psychiatric claim, the Board has determined that further development is required before the remaining claims on appeal are decided.  

Right Ear Hearing Loss Disability

The Veteran seeks service connection for right ear hearing loss disability.  The evidence of record shows that the Veteran had decreased hearing acuity in the right ear upon induction (as shown in the chart in the section above).  STRs reflect complaints of hearing problems during service, and it was even suggested that the Veteran be transferred out of his artillery unit due to the significant noise exposure in that unit.  In May 1972, the Veteran failed the hearing portion of the civil service physical examination.  The Veteran contends he has suffered with right ear hearing problems since service.  

The Veteran was afforded a VA audiological examination in April 2005, during which the examiner opined that the Veteran's right ear hearing loss was unrelated to his period of active duty.  In so concluding, the examiner relied on the evidence showing the Veteran's preexisting high frequency right ear hearing loss at induction, and May 1972 examination showing continued high frequency hearing loss in the right ear.  The examiner, however, did not opine as to whether the Veteran's preexisting right ear hearing loss was aggravated beyond its natural progression by his active service.  

It is important to note that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In addition, if the preexisting disease or injury increased in severity during service, aggravation will be presumed.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   

As the April 2005 VA examination did not include a discussion as to whether right ear hearing loss was aggravated by his in-service noise exposure, the Board finds that his claim should be remanded for another VA audiological examination.  

Psychiatric Disability

The Veteran contends that he has PTSD related to stressors alleged to have occurred during military service.  The record reflects that the Veteran served in the Republic of Vietnam, but the RO was unable to verify his claimed stressors.  The record also shows that the Veteran is currently diagnosed as having, and treated for, major depressive disorder and anxiety.  A private pastoral counseling record notes that the Veteran sometimes relives his experiences in Vietnam.  The Veteran has not been afforded a VA psychiatric examination.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation.

Also, the Board has recharacterized the Veteran's claim as entitlement to service connection for psychiatric disability, claimed as PTSD.  In addition, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R. § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  

With respect to each additional acquired psychiatric disorders present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  

The rationale for all opinions expressed must be provided.

4.  The Veteran should be afforded a VA examination by an audiologist or a physician with the appropriate expertise to determine the etiology of any current or recent right hearing loss disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran should undergo an audiological evaluation (with audiometric studies) to determine whether he has right ear hearing loss disability by VA standards.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting right ear hearing loss permanently increased in severity during service and if so, whether the increase during service was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the hearing loss did not increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that any post-service increase in severity of the hearing loss is attributable to service. 

The examiner must explain the rationale for all opinions expressed.  

The examiner must acknowledge and discuss the Veteran's lay statements that his right ear hearing problems increased due to in-service noise exposure.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


